SUMMARY ORDER
Defendant Sunny Wobo appeals from his sentence, contending that the court abused its discretion in denying him a downward adjustment for acceptance of responsibility under U.S.S.G. § 3E1.1. We reject this contention. In his probation interview, the defendant lied to the probation officer regarding the extent of his responsibility. The district court was clearly justified in *115considering this a failure to accept responsibility.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.